Exhibit 10.2

R E S T R I C T E D     S T O C K     A W A R D     C E R T I F I C A T E

UK EMPLOYEES

Non-transferable

G R A N T     T O

 

 

 

(“Grantee”)

by ScanSource, Inc. (the “Company”) of

_____ shares of its common stock, no par value (the “Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. Amended and
Restated 2002 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages (the “Terms and Conditions”).
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.

Unless vesting is accelerated in accordance with the Plan, the restrictions
imposed under Section 2 of the Terms and Conditions will expire as to the
following percentages of the Shares awarded hereunder, on the following
respective dates; provided that Grantee is then still employed by the Company:

 

Continuous Status as a Participant after

Grant Date

 

Percentage of Shares

December 5, 2009

  34%

December 5, 2010

  33%

December 5, 2011

  33%

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Certificate to be duly executed as of the Grant Date.

 

SCANSOURCE, INC.

 

By: _________________________________________

Its: Authorized Officer

 

Grant Date: ___________________

 

Signed as a deed by

 

________________________________________

(Grantee)

in the presence of :

Name:

Address:

Occupation:

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Shares. The Company hereby grants to the Grantee, subject to the
restrictions and the other terms and conditions set forth in the Plan and in
this award certificate including the Terms and Conditions (“Certificate”), the
number of Shares indicated on Page 1 hereof.

2. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Affiliate terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination, and such Restricted Shares shall revert to the Company immediately
following the event of forfeiture. The restrictions imposed under this Section
shall apply to all Shares or other securities issued with respect to Restricted
Shares hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock of the Company.

3. Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) As to the percentages of Shares specified on page 1 hereof, on the
respective dates specified on page 1 hereof, provided Grantee is then still
employed by the Company or any Affiliate of the Company; or

(b) as to all of the Shares, upon the termination of Grantee’s employment due to
death, Disability or Retirement; or

(c) upon the Grantee’s termination of employment by the Company without Cause or
by Grantee for Good Reason within twelve (12) months after the effective date of
a Change in Control.

4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form: “This certificate and the shares of stock
represented hereby are subject to the terms and conditions contained in a
Restricted Stock Award Certificate between the registered owner of the shares
represented hereby and ScanSource, Inc. Release from such terms and conditions
shall be made only in accordance with the provisions of such Certificate, copies
of which are on file in the offices of ScanSource, Inc.” Stock certificates for
the Shares, without the first above legend, shall be delivered to Grantee or
Grantee’s designee upon request of Grantee after the expiration of the
Restricted Period, but delivery may be postponed for such period as may be
required for the Company with reasonable diligence to comply, if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.

5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. Each dividend payment, if any, shall be made no later
than the end of the calendar year in which the dividend is paid to the
shareholders or, if later, the 15th day of the third month following the date
the dividend is paid to shareholders. If Grantee forfeits any rights he may have
under this Certificate, Grantee shall no longer have any rights as a stockholder
with respect to the Restricted Shares or any interest therein and Grantee shall
no longer be entitled to receive dividends on such stock. In the event that for
any reason Grantee shall have received dividends upon such stock after such
forfeiture, Grantee shall repay to the Company any amount equal to such
dividends.

6. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the rights of the Company or any Affiliate of the
Company to terminate the Grantee’s employment at any time for any reason
whatsoever, nor confer upon the Grantee any right to continue in the employ of
the Company or any Affiliate of the Company. Nothing in this Certificate shall
form any part of any contract of employment between the Company or any Affiliate
or the Grantee’s employer and the Grantee and nothing in this Certificate shall
confer on the Grantee any legal or equitable rights (other than those
constituting the Shares) against the Company or any Affiliate or the Grantee’s
employer, directly or indirectly, or give rise to any cause of action in law or
in equity against the Company or any Affiliate or the Grantee’s employer.
Notwithstanding any other provision of this Certificate, in no circumstances
shall the Grantee, on ceasing to hold office or employment with the Company or
any Affiliate or the Grantee’s employer, be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the
Certificate which the Grantee might otherwise have enjoyed whether such
compensation is claimed by way of damages for wrongful dismissal or other breach
of contract or by way of compensation for loss of office or otherwise.

7. Payment of Taxes. As a condition of grant of the Shares to the Grantee
pursuant to this Certificate and the Plan, the Grantee hereby indemnifies the
Company, the Grantee’s employer and any Affiliate on a continuing basis in
respect of:

(a) any federal, state, local or foreign taxes or social security costs of any
kind required by law to be withheld by the Company, the Grantee’s employer, or
any Affiliate with respect to or as a consequence of the

 

2



--------------------------------------------------------------------------------

grant of the Shares or the lapse of restrictions imposed by this Certificate or
otherwise in connection with the holding or disposal of the Shares, howsoever
and wheresoever such liabilities arise;

(b) any amounts of income tax for which the Company, or any Affiliate, or the
Grantee’s employer or any other person is obliged to account under the
Pay-As-You-Earn system or otherwise and any amounts of employee’s National
Insurance contributions or pay related social insurance contributions arising
from the grant of the Shares to the Grantee (or which would not otherwise have
arisen but for the grant of the Shares to the Grantee) or the holding, vesting
or disposal or deemed disposal of such Shares; and

(c) any amounts of income tax for which the Company, or any Affiliate, or the
Grantee’s employer or any other person is obliged to account under the
Pay-As-You-Earn system or otherwise and any amounts of employee’s National
Insurance contributions arising pursuant to any legislation including but not
limited to the provisions of Part 7 of the Income Tax (Earnings and Pensions)
Act 2003 or any legislation replacing or supplementing the same.

As a condition of grant of the Shares to the Grantee pursuant to this
Certificate and the Plan the Grantee will, within 20 days of a demand being made
by the Company, pay to the Company, or make other arrangements satisfactory to
the Committee regarding payment of any federal, state and local taxes, social
security contributions or National Insurance contributions referred to in this
Section 7 for which the Company, the Grantee’s employer, or any Affiliate or any
other person is required to account. The obligations of the Company under this
Certificate will be conditional on such payment or arrangements and the Company
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee. The Committee may make such regulations as it considers desirable to
ensure the receipt of the tax liabilities referred to in this Section 7
including, but not limited to, retaining the power to sell or procure the sale
of sufficient of the Shares which would otherwise have been received by the
Grantee in order to discharge the relevant liability (after deduction of
relevant expenses). In the event that the Committee resolves to collect any of
the liabilities referred to in this Section 7 by means of reducing the number of
Shares which would otherwise have been received by the Grantee, the Grantee
shall be deemed to have irrevocably authorized such reduction and withholding of
such number of shares by the Company.

8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

9. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

10. Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

11. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail (or a similar overseas postal service), return receipt requested, postage
prepaid. Notices to the Company must be addressed to ScanSource, Inc., 6 Logue
Court, Greenville, South Carolina 29615, Attn: Secretary, or any other address
designated by the Company in a written notice to Grantee. Notices to Grantee
will be directed to the address of Grantee then currently on file with the
Company, or at any other address given by Grantee in a written notice to the
Company.

12. Data Protection. As a condition of grant of the Shares to the Grantee
pursuant to this Certificate and the Plan, the Grantee consents to and
authorizes the holding and processing of personal data provided by the Grantee
to the Company or any Affiliate or the Grantee’s employer for all purposes
relating to the operation of the Certificate and the Award, including but not
limited to: (a) administering and maintaining records relating to Grantee;
(b) providing information to any third party administrators involved directly or
indirectly in the operation of the Plan; (c) providing information relating to
the Grantee and the Award in connection with the operation of the Plan to HM
Revenue & Customs or other tax authority; and (d) providing information to
potential purchasers of the Company or Affiliate by which the Grantee is
employed; and (e) allowing any personal data provided by the Grantee to be sent
to and kept and used by any third party engaged by the Company to administer the
Plan, including but not limited to the maintenance by such a third party of a
database of Grantees.

 

3